Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on 3/27/2020. 
Claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN201911059016.9 on date 11/01/2019. It is noted, however, that applicant has not filed a certified copy of the CN201911059016.9.  application as required by 37 CFR 1.55. 
Abstract
The Abstract filed on 3/27/2020 has been considered as to the merits.

Drawings
The Drawings filed on 3/27/2020 are objected because of the following:
	Fig. 3: All elements are missing a text label and or number.
	Fig. 4: The elements 410 and 420 are missing a text label.
	Fig. 5: The element 510 is missing a text label.
	Fig. 6: The element 640 is missing a text label.
A descriptive textual label for each numbered element in these figures would be needed to fully and better understand these figures without substantial analysis of the detailed specification. Any structural detail that is of sufficient importance to be described should be 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, claims 1, 9 and 17 recite a method, computer program product tangibly stored on a non-transitory computer-readable medium, and a device comprising a memory and processing unit, which are statutory of invention.
           At step 2A, prong one, each limitation of claims 1, 9 and 17, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the claim limitations are directed to (1) determining, by a system comprising a processor, a target file folder with an access frequency exceeding a frequency threshold in a file system being managed by the system analyzing information using observation, evaluation and judgement and/or opinion); (2) determining, based on an attribute of the target file folder, a cause associated with access to the target file folder / based on an attribute of the target file folder, determining a cause associated with access to the target file folder (analyzing information using observation, evaluation and judgement and/or opinion); (3) determining, based on the cause, a strategy associated with the access to the target file folder, to improve access efficiency of the file system / based on the cause, determining a strategy associated with the access to the target file folder, to improve access efficiency of the file system (analyzing information using observation, evaluation and judgement and/or opinion).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a memory and processing unit then it falls within the “mental processes” grouping of abstract ideas. The memory, and processing unit recited in the claims encompasses a user simply tracking content artifact in his/hers mind. The mere nominal recitation of a generic “memory”, and “processing unit” does not integrate the claim limitation into a practical application, identified by the courts as being a mental process grouping.
Specifically, this judicial exception is not integrated into a practical application. In particular, the claims recite “a memory and processing unit”. Such a memory, and processing unit, are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). Accordingly, the claims recite an abstract idea.

Accordingly, the independent claims 1, 9 and 17 are being directed to patent-ineligible subject matter, as well as dependent claims -8, 10-16, and 18-20 with commensurate limitations.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
2 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data”. Accordingly, It’s directly to an abstract idea.

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
3 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data”. The claim recites the additional limitations "applying the attribute value to a classifier that has been trained to determine the cause " (collecting and manipulating information using observation, evaluation and judgement and/or opinion), which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 3 and includes all the limitations of claim 3. Therefore, claim
a human gathering, observing, analyzing, or judging data”. The claim recites the additional limitations "obtaining historical attribute values and historical types of the attributes of a plurality of training file folders; and training the classifier based on the historical attribute values and the historical" (collecting and manipulating information using observation, evaluation and judgement and/or opinion), which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1 and further recites “ determining a set of candidate strategies for the target file folder; determining a respective cause corresponding to each candidate strategy in the set of candidate strategies; and determining, as the strategy, a candidate strategy in the set of candidate strategies, which corresponds to the respective cause matching the cause for the target file folder (analyzing information using observation, evaluation and judgement and/or opinion). Accordingly, It’s directly to an abstract idea.
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1 and further recites the addition limitations “ the attribute comprises at least one of: a first access imbalance by user for the target file folder, the first access imbalance by user indicating a first standard deviation of access rates of the target file folder by a plurality of users accessing the target file folder (collecting and manipulating information using observation, evaluation and judgement and/or opinion); a second access imbalance by time for the target file folder, the second access collecting and manipulating information using observation, evaluation and judgement and/or opinion); and a type of the target file folder, the type indicating whether the target file folder is a public target file folder or a private target file folder (analyzing information using observation, evaluation and judgement and/or opinion), which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1 and further recites “the cause comprises at least one of: a normal frequent access; a greedy user; an accidental greedy user; or a time-concentrated frequent access” (analyzing information using observation, evaluation and judgement and/or opinion). Accordingly, it’s directly to an abstract idea.
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1 and further recites the addition limitations “the strategy comprises at least one of: restricting access to the target file folder by a user” (detecting information using observation, evaluation and judgement and/or opinion); moving the target file folder from a source storage storing the target file folder to a destination storage, wherein an access speed to the destination storage exceeds a speed threshold (collecting and manipulating information using observation, evaluation and judgement and/or opinion); or  providing the cause to the user (collecting and manipulating information using observation, evaluation and judgement and/or opinion), which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution 

Claims 9-16 are device claims, which recite similar limitations as the method claims 2-8 discussed above. Therefore, they are rejected the same rational as claims 2-8 above.

Claim 18, is a computer program product claim, which recites similar limitations as the method claims 3-4 discussed above. Therefore, it is rejected the same rational as claims 3-4 above.

Claim 19, is a computer program product claim, which recites similar limitations as the method claim 5 discussed above. Therefore, it is rejected the same rational as claim 5 above.
Claim 20, is a computer program product claim, which recites similar limitations as the method claims 6-7 discussed above. Therefore, it is rejected the same rational as claims 6-7 above.
           
Claim Objections
Claims 5 and 19 are objected to because of the following informalities: 
	- Claims 5 and 19 recite the term “which”, only what refers by “which” should set forth in the claimed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	- The claims recite “determining…a strategy associated with the access to the target file folder, to improve access efficiency of the file system”. The claims provide no guidance as base on what strategy and how does it work in order to improve access efficiency of the file system. Clarification is required.
           - The dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims. 


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, See MPEP § 2172.01.  
	- The claim recites the steps “determining…a target, determining …a cause, determining …a strategy…”. However, there no step of processing output result of the claim. Appropriate correction is required.
            - The dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims. 

Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, See MPEP § 2172.01.
	 - The claims recite the elements “determining…a target, determining …a cause, determining …a strategy…”.  However, there no elements of processing output results of the claims. Appropriate correction is required.
	 - The dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishimoto et al. (US 20150356078), herein after Kishimoto.
As per claim 1, Kishimoto disclose a method, comprising: 
	- determining, by a system comprising a processor, a target file folder with an access frequency exceeding a frequency threshold in a file system being managed by the system (par. [0010], the access characteristics of the file or the folder storing the file is determined based for example on the file access frequency, and the order of migration of the group of files determined to have a high possibility of being accessed during data migration; par. [0099] & determines whether the write access rate of the R (Read)/W (Write) access component rate is equal to or greater than a threshold value … determines that the update frequency is high.  If the write access rate is smaller than a threshold value; par. [0059], determining a "PUSH" type/"PULL" type method… (those having exceeded a threshold value even once is registered in a table); par. [0042], a management information of each file, (such as access frequency, update frequency and read/write rate) and capacity information, and which is used both in the migration target); 
	- determining, based on an attribute of the target file folder, a cause associated with access to the target file folder (par. [0045]- [0047], determining "PUSH"/"PULL" type is 
coupled to the application range (such as subsystem/file system/folder unit) of 
the policy.  The migration policy for determining the "PUSH"/"PULL" type is 
…Storage Subsystem Operation Policy: Setting necessary access… Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: "PUSH" type, low: "PULL" type) and access rate (such as high write access: "PUSH" type, low write access: "PULL" type) ; par. [0042], a management information of each file, (such as access frequency, update frequency and read/write rate) and capacity information, and which is used both in the migration target);
	- determining, based on the cause, a strategy associated with the access to the target file folder, to improve access efficiency of the file system (par. [0047], Access Status Determination Policy: Setting determination conditions based on access frequency and access rate; par. [0033] improving the transfer efficiency, shorten the transfer time, and enjoy the high performances of the transfer destination storage subsystem  having a high access performance.  That is, files having a high access frequency...Therefore, we will consider a case where data transfer a case where data transfer (migration) is prioritized to make use of the processing performance of the new server (migration destination server) having a high access 
performance; [0098], determines that improvement of migration efficiency should be prioritized, and execute; par. [0158] prioritizing the files having a small access frequency and a large capacity to the migration destination file server…since files having a high access frequency can be migrated at an early stage to the migration destination file server 11b having a high access performance, the access performance can also be improved).
As per claim 2, Kishimoto disclose the determining the target file folder comprises: 
	- determining, from file folders in the file system, a sub-file folder with an access frequency exceeding the frequency threshold (par. [0045], determining "PUSH"/"PULL" type is coupled to the application range (such as subsystem/file system/folder unit) of the policy; par. [0010], the access characteristics of the file or the folder storing the file is determined based for example on the file access frequency, and the order of migration of the group of files determined to have a high possibility of being accessed during data migration; par. [0099] & [0059], determines whether the write access rate of the R (Read)/W (Write) access component rate is equal to or greater than a threshold value … determines that the update frequency is high; par. [0059], determining a "PUSH" type/"PULL" type method… (those having exceeded a threshold value even once is registered in a table); par. [0042], a management information of each file, (such as access frequency, update frequency and read/write rate) and capacity information, and which is used both in the migration target); and 
	- determining the sub-file folder as the target file folder (par. [0045], determining "PUSH"/"PULL" type is coupled to the application range (such as subsystem/file system/folder unit) of the policy; par. [0059], determining a "PUSH" type/"PULL" type method, but in addition, it can be used for designating the level of priority of a designated folder …monitoring file update should be set to "accumulate" (those having exceeded a threshold value); par. [0042], management information of each file, including statistical information (such as access frequency, update frequency and read/write rate) and capacity information, and which is used both in the migration target ("PULL" type)/non-target ("PUSH" type)….a folder capacity information described later and inode information).
As per claim 3, Kishimoto disclose the determining the cause comprises: determining the attribute (par. [0054] and [0148], setting file attribute (WORM (Write Once Read Many) attribute; par. [0139] determines whether a file node (file) has been detected in the folder in the directory structure.  If a file node is (YES), the migration destination file server 11b executes S1115, and if not detected (NO), it executes S1116…generates a stub file (sets a stub file attribute to the inode attribute information: to be subjected to data migration with priority);
	- determining an attribute value of the attribute (par. [0054], setting file attribute (WORM (Write Once Read Many) attribute; par. [0139] determines whether a file node (file) has been detected in the folder in the directory structure.  If a file node is (YES), the migration estination file server 11b executes S1115, and if not detected (NO), it executes S1116…generates a stub file (sets a stub file attribute to the inode attribute information: to be subjected to data migration with priority; par. [0099] determines whether the write access rate of the R (Read)/W (Write) access component rate is equal to or greater than a threshold value or not based on the set value of the (P12) access status determination policy of the migration policy information); and 
If the write access rate is equal to or greater than a threshold value (YES), the management computer 12 determines that the update frequency is high, and determines that the migration type is the "PULL" type (S708).  If the write access rate is smaller than a threshold value (NO), the management computer 12 executes, wherein the management computer determines whether the update capacity/overall capacity ratio is equal to or greater than a threshold value or not based on the set value of the (P13) data capacity policy of the 
migration policy information).
As per claim 4, Kishimoto disclose: obtaining historical attribute values and historical types of the attributes of a plurality of training file folders (par. [0010], the access characteristics of the file or the folder storing the file is determined based for example on the file access frequency or the final access date and time information in the migration source storage subsystem, … during data migration of file storage subsystems, the data migration method is selected between the "PUSH" type or the "PULL" type based on the data migration policy determined in advance; par. [0054], setting file attribute (WORM (Write Once Read Many) attribute; par. [0139] determines whether a file node (file) has been detected in the folder in the directory structure.  If a file node is (YES), the migration estination file server 11b executes S1115, and if not detected (NO), it executes S1116…generates a stub file (sets a stub file attribute to the inode attribute information: to be subjected to data migration with priority; par. [0099] determines whether the write access rate of the R (Read)/W (Write) access component rate is equal to or greater than a threshold value or not based on the set value of the (P12) access status determination policy of the migration policy information); and 
access characteristics of the file or the folder storing the file is determined based for example on the file access frequency or the final access date and time information in the migration source storage subsystem, … during data migration of file storage subsystems, the data migration method is selected between the "PUSH" type or the "PULL" type based on the data migration policy determined in advance; par. [0099]-[0102], If the write access rate is equal to or greater than a threshold value (YES), the management computer 12 determines that the update frequency is high, and determines that the migration type is the "PULL" type (S708).  If the write access rate is smaller than a threshold value (NO), the management computer 12 executes, wherein the management computer determines whether the update capacity/overall capacity ratio is equal to or greater than a threshold value or not based on the set value of the (P13) data capacity policy of the). As per claim 5, Kishimoto disclose the determining the strategy comprises: determining a set of candidate strategies for the target file folder (pars. [0139] determines whether a file node (file) has been detected in the folder in the directory structure.  If a file node is (YES), the migration destination file server 11b executes S1115, and if not detected (NO), it executes… Then, the migration destination file server 11b generates a stub file (sets a stub file attribute to the inode attribute information: only the metadata of the file is stored), and stores the generated stub file in the relevant folder…; par. [0140], sorts the files in the order from those having high number of file accesses, and registers the same in the priority processing queue.  If there are multiple files having the same number of accesses, the migration destination file server 11b registers the file having a smaller file size with higher order of priority to the priority processing files having a high number of accesses stored in the migration destination file server 11b having a high access performance at an early stage, so that the response performance can be improved);
	- determining a respective cause corresponding to each candidate strategy in the set of candidate strategies (par. [0054], setting file attribute (WORM (Write Once Read Many) attribute; par. [0139] determines whether a file node (file) has been detected in the folder in the directory structure.  If a file node is (YES), the migration estination file server 11b executes S1115, and if not detected (NO), it executes S1116…generates a stub file (sets a stub file attribute to the inode attribute information: to be subjected to data migration with priority; par. [0099] determines whether the write access rate of the R (Read)/W (Write) access component rate is equal to or greater than a threshold value or not based on the set value of the (P12) access status determination policy of the migration policy information; and 
	- determining, as the strategy, a candidate strategy in the set of candidate strategies, which corresponds to the respective cause matching the cause for the target file folder par. par. ([0054], setting file attribute (WORM (Write Once Read Many) attribute; par. [0139] determines whether a file node (file) has been detected in the folder in the directory structure.  If a file node is (YES), the migration estination file server 11b executes S1115, and if not detected (NO), it executes S1116…generates a stub file (sets a stub file attribute to the inode attribute information: to be subjected to data migration with priority; par. [0099] determines whether the write access rate of the R (Read)/W (Write) access component rate is equal to or greater than a threshold value or not based on the set value of the (P12) access status determination policy of the migration policy information).As per claim 6, Kishimoto disclose the attribute comprises at least one of: a first access imbalance by user for the target file folder, the first access imbalance by user indicating a first standard deviation of access rates of the target file folder by a plurality of users accessing the target file folder (par. [0011], prioritizing migration of files having a low access frequency and a large capacity, … and prioritizing the files having higher access frequencies; and pars. [0099]-[0103], determines whether the Read load (such as the number of times of read per unit time, or the processing time per single read) is equal to or greater than a threshold or not based on the set value by the (P12) access status determination policy of the migration policy information… determines whether the update capacity/overall capacity ratio is equal to or greater than a threshold value .  For example, the threshold value of the update capacity/overall capacity rate is set to 20%, wherein if the value exceeds 20%…If the update capacity/overall capacity rate is equal to or greater than a threshold value (YES), the management computer 12 determines that the migration type is the "PULL" type (S708).  If the update capacity/overall capacity rate is smaller than a threshold (NO), the management computer 12 executes S707); a second access imbalance by time for the target file folder, the second access imbalance by time indicating a second standard deviation of access rates of the target file folder in each of a plurality of time periods; and a type of the target file folder, the type indicating whether the target file folder is a public target file folder or a private target file folder).As per claim 7, Kishimoto disclose the cause comprises at least one of: a greedy user (par. [0144], the files having higher access frequencies can be migrated in a prioritized manner to a new server having a higher access processing performance so that it becomes possible to prevent the user. Note: According the applicant’s specification, par. [0045], the cause for frequent access to the target file folder may be determined as the greedy user); a normal frequent access; an accidental greedy user; or a time-concentrated frequent access. As per claim 8, Kishimoto disclose the strategy comprises at least one of: restricting access to the target file folder by a user; moving the target file folder from a source storage storing the target file folder to a destination storage, wherein an access speed to the destination storage exceeds a speed threshold; or providing the cause to the user (par. [0144], the files having higher access frequencies can be migrated in a prioritized manner to a new server having a higher access processing performance so that it becomes possible to prevent response delay caused by the operation of files by the user; par. [0033] a case where data transfer (migration) is postponed, and a case where data transfer (migration) is prioritized to make use of the processing performance of the new server (migration destination server) having a high access performance).
As per claims 9-16, are device claims, which are corresponding the method of claims 1-8 discussed above. Therefore, claims 9-16 are rejected the same rational as claims 1-8 as above.  In addition, Kishimoto disclose comprising: at least one processing unit (par. [0160], processing unit); at least one memory coupled to the at least one processing unit and storing instructions executed by the at least one processing unit, wherein the instructions, when executed by the at least one processing unit (par. [0030] a memory 112 for storing control information of the system or control programs for controlling the system).
As per claims 17-20, are computer program product claims, which are recite similar limitations of the method claims 1 and 3-7 discussed above. Therefore, claims 17-20 are rejected the same rational as claims 1 and 3-7 as above.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN T NGUYEN whose telephone number is (571)-270-3103.  The examiner can normally be reached on Monday, Thursday, and Friday, from 9:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4103. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.